385 F.2d 420
155 U.S.P.Q. 231
MR. TRAVEL, INC., Plaintiff-Appellant,v.V.I.P. TRAVEL SERVICE, INC., Defendant-Appellee.
No. 16077.
United States Court of Appeals Seventh Circuit.
Oct. 4, 1967.

Max R. Kraus, Chicago, Ill., for appellant.
Edward C. Threedy, Chicago, Ill., for appellee.
Before CASTLE, SWYGERT and CUMMINGS, Circuit Judges.
PER CURIAM.


1
In this action for trademark infringement and unfair competition, Mr. Travel, Inc. has complained that the defendant travel service infringed the service mark 'mr. travel'.  The complaint also charged that defendant improperly used a caricature associated with the plaintiff's mark.  The District Court held that there was no infringement or unfair competition.  268 F.Supp. 958.  We agree with the reasoning of the opinion below.  Accordingly, the judgment is affirmed.